 

Case 2:20-mj-01026-NPM Document 1 Filed 02/18/20 ween 9 PagelD 1

‘ ho i
Bench Warr for Arrest

UNITED STATES DISTRICT COURT =

B ey
for the -“ Bs
a“ Co >”
Middle District of Georgia 3 ne,
va oe
United States of America ) Oe
Se me
.. ) = aw.
. ) Case No. 5:19-cr-00045-MTT-CHW-1 <= eo
PRANORRIS LAMAR JACKSON ) ap ble. a 4 *
Defendant ) oO Pept eget -
BENCH WARRANT FOR ARREST || ,
To: — Any authorized law enforcement officer ” .

YOU ARE COMMANDED to arrest and bring belore a United States magistrate judge without unnecessary delay
thane of person te he arrested ~TRANORRIS LAMAR JACKSON

who is accused of an offense or violation based on the followme document fled with the court:

O Indictment Cd Superseding Indictmem -J Information 2) Superseding Information 2 Complaint

Probation Violation Petition (1) Supervised Release Violation Petition ©) Violation Notice © Order of the Court

See Petition

This is a bench warrant issued at the direction of US MAGISTRATE JUDGE CHARLES H WEIGLE, Middle
District of Georgia. No bailis allowed under the warrant unless permission of the Court in obtained.

1
1

 

 

Date: February 5, 2020 BB sf Cheryl M. Alston _
* ; . fssting officer's Signature
bee

. ; » SEB. ;
City and state: = Macon, Georgia a Cheryl M. Alston, Deputy Clerk
: Printed nance aud ttle
a fa
Return
ie : : PV LT .
This warrant was received on (lates oa 78 SS Sand the person was arrested on (dates

al fefty and states

Date:

treesting alficer’s siguature

Printed aume and title

 

 
Case 2:20-mj-01026-NPM Document1 Filed 02/18/20 Page 2 of 9 PagelD 2

S sneh Warrant for Arrest (Page 2)

nnRRIREREERememmmemenmemrmeeeeese see

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)
Name of defendant/offender: TRANORRIS LAMAR JACKSON

 

 

 

 

 

 

 

 

Known aliases: oo . Be ee
Last known residence: 7 oo . ee ee
Prior addresses to which defendant/offender may stil! have ties: oe —- e

Last known employment:

Last known telephone numbers: . _ -.. -__.

Place of birth: ee eee ce ee ee ee ee
Date of birth:

Social Security number:

Height: Weight:
Sexe, _. Races nk
Maite Byers: wie ee
Scars, tattoos, other distinguishing marks:

History of violence, weapons, drug use: _ _. ee ee ae ee meee

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number: Se ee
Complete description of auto: eee een
Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable): _

 

Date of last contact with pretrial services or probation officer (jfapplicable):

 

 
Case 2:20-mj-01026-NPM Document1 Filed 02/18/20 Page 3 of 9 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
UNITED STATES OF AMERICA

Vs.
NO. 5:19-CR-00045-001 (MTT)
TRANORRIS LAMAR JACKSON

 

 

PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

COMES NOW the undersigned Probation Officer presenting an official report upon the conduct of the
above-named defendant who was placed under pretrial release by Julie S. Sneed, U.S. Magistrate in the
Middle District of Florida on the 22" day of August 2019, pursuant to an Order Setting Conditions of
Release (doc. 9). On the 25" day September 2019, the defendant appeared for an Arraignment before
Charles H. Weigle, U.S. Magistrate Judge. The Court advised the defendant that the Conditions of
Release imposed from the Middle District of Florida were to remain in effect (doc. 16).

The undersigned shows to the court that the defendant has violated conditions of release in the following
manner:

|. The pretrial releasee has failed to refrain from violation of the law, in violation of the standard
condition number four. On or ait December 31, 2019, the pretrial releasee committed the offense
of Possession of Counterfeit U.S. Currency.

2. The pretrial releasee has failed to abide by all the rules and regulations of release in violation of
special condition of release (1). On or about the following dates: October 31, 2019; November 1,
2019: November 6. 2019: November 7, 2019: November 8. 2019; November 11, 2019; November
15, 2019: November 18, 2019: November 19, 2019: November 21, 2019; November 22, 2019;
November 24, 2019: November 25, 2019; November 27, 2019: and November 29, 2019, the pretrial
releasee failed to failed to comply with the home detention program and was away from his residence
without prior approval of the U.S. Probation Office

 

Nature of ; Seu USPO- Action:

   

WHEREFORE, it is prayed that the Clerk issue a Bench Warrant for the arrest of the defendant
to bring him before the Court to answer these allegations, and that the Court inquire into the
allegations hereinabove set forth to determine whether the Order of Release ought to be revoked.
Case 2:20-mj-01026-NPM Document 1 Filed 02/18/20 Page 4 of 9 PagelD 4

--” [declare under penalty of perjury that the foregoing is true and correct, this 23" day of January 2020.

David W. Simmons
Re-Entry Specialist

Approved by: ail lCovegs
Donald L. Coneway, St.

Supervising U.S. Probation Officer

 

 

 
Case 2:20-mj-01026-NPM Document1 Filed 02/18/20 Page 5 of 9 PagelD 5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
VS. . NO. 5:19-CR-00045-001 (MTT)

TRANORRIS LAMAR JACKSON

 

ORDER

The within and foregoing PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE, having been
considered by the Court, is ORDERED filed. It is further ORDERED AND DIRECTED that:

O the Clerk shall issue a SUMMONS directing the defendant to appear before the Court and answer said

allegations.
t=
the Clerk shall issue a BENCH WARRANT directing that the defendant be brought before the Court to
answer said allegations.

SO ORDERED AND DIRECTED, this gts day of Fab 52000.

KINA

CHARLES H. WEIGLE
U.S. MAGISTRATE JUDGE
2118/2020 Case 2:20-mj-01026-NPM Document@"FfieyfoSM8/20 Page 6 of 9 PagelD 6
Query Reports Utilities Help What's New Log Out

U.S. District Court [LIVE AREA]
Middle District of Georgia (Macon)
CRIMINAL DOCKET FOR CASE #: 5:19-cr-00045-MTT-CHW-1

Case title: UNITED STATES OF AMERICA v. JACKSON et al Date Filed: 08/14/2019
Other court case number: 8:19-MJ-2115-TJSS Middle District of
Florida

Assigned to: US DISTRICT JUDGE

 

 

MARC THOMAS TREADWELL

Referred to: US MAGISTRATE JUDGE

CHARLES H WEIGLE

Defendant (1)

TRANORRIS LAMAR JACKSON represented by ASHLEY DEADWYLER-HEUMAN

PO BOX 6255

MACON, GA 31208
478-621-4300
Email: ashley@deadwylerlaw.com
ATTORNEY TO BE NOTICED

Pending Counts Disposition

18: 472 and 2: Possession of Counterfeit

Federal Reserve Notes

(1)

Highest Offense Level (Opening)

Felony

Terminated Counts Disposition

None

Highest Offense Level (Terminated)

None

Complaints Disposition

None

Plaintiff

UNITED STATES OF AMERICA represented by STEVEN CHAMBLESS OUZTS

United States Attorney's Office

‘

https://gamd-ecf.sso.dcn/cgi-bin/DktRpt.pl? 110052327718784-L_1_0-1 1/4
2148/2020

Case 2:20-mj-01026-NPM Document@”"FfiedtoSMv8/20 Page 7 of 9 PagelD 7

P.O. Box 1702

Macon, GA 31202

478-752-3511

Email: Steven.Ouzts@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Government Attorney

 

Date Filed

Docket Text

 

08/14/2019

INDICTMENT as to TRANORRIS LAMAR JACKSON (1) count(s) | and JASMENE
ZENNE ROYAL (2) count(s) |. (cma) (Entered: 08/15/2019)

 

08/22/2019

[wn

ARREST Warrant as to TRANORRIS LAMAR JACKSON executed on 08/21/2019.
(cma) (Entered: 08/22/2019)

 

08/23/2019

Ion

NOTICE of DNA Testing as to TRANORRIS LAMAR JACKSON (OUZTS, STEVEN)
(Entered: 08/23/2019)

 

 

08/27/2019

 

Rule 5 Documents Received as to TRANORRIS LAMAR JACKSON (Attachments: # 1
Clerk's Minutes)(cma) (Additional attachment(s) added on 9/10/2019: # 2 Arrest
Affidavit/First Appearance Form, # 3 No Victim Contact Notice, # 4 Fax Transmission, #
5 Cover Letter, # 6 Cover Letter and Receipt, # 7 Envelope, # 8 Envelope) (cma).
(Additional attachment(s) added on 9/10/2019: # 9 Order Holding Defendant to Answer
and to Appear in District of Prosecution) (cma). (Entered: 08/27/2019)

 

08/27/2019

ho

ORDER Setting Conditions of Release as to TRANORRIS LAMAR JACKSON (1)
$10,000.00 Unsecured. Ordered by US MAGISTRATE JUDGE CHARLES H WEIGLE
on 08/22/2019. (cma) (Entered: 08/27/2019)

 

08/27/2019

UNSECURED Bond Entered as to TRANORRIS LAMAR JACKSON in amount of
$10,000.00. (cma) (Additional attachment(s) added on 9/10/2019: # 1 Copy of Driver
License) (cma). (Entered: 08/27/2019)

 

 

08/27/2019

NOTICE OF SETTING HEARING as to TRANORRIS LAMAR JACKSON
Arraignment set for 9/4/2019 02:30 PM in Macon before US MAGISTRATE JUDGE
CHARLES H WEIGLE. (cma) (Entered: 08/27/2019)

 

08/29/2019

 

CJA 23 Financial Affidavit by TRANORRIS LAMAR JACKSON (cma) (Entered:
08/29/2019)

 

09/03/2019

UNOPPOSED MOTION to , Continue by TRANORRIS. LAMAR JACKSON.
(DEADWYLER, ASHLEY) (Entered: 09/03/2019)

 

09/04/2019

This is a text only entry; no document issued. ORDER granting 12 Motion to Continue
Arraignment as to TRANORRIS LAMAR JACKSON (1) Arraignment RESET for
9/17/2019 02:30 PM in Macon before US MAGISTRATE JUDGE CHARLES H
WEIGLE. Ordered by US MAGISTRATE JUDGE CHARLES H WEIGLE on 9/4/2019.
(nop) (Entered: 09/04/2019)

 

09/09/2019

NOTICE OF SETTING HEARING as to TRANORRIS LAMAR JACKSON
Arraignment set for 9/17/2019 02:30 PM in Macon before US MAGISTRATE JUDGE
CHARLES H WEIGLE. (cma) (Entered: 09/09/2019)

 

 

09/16/2019

NOTICE OF RE SE 1 1 ING HEARING as to TRANORRIS ‘LAMAR JACKSON
Arraignment set for 9/25/2019 02:30 PM in Macon before US MAGISTRATE JUDGE

 

 

 

 

https://gamd-ecf.sso.dcn/cgi-bin/DktRpt.pl? 1100523277 18784-L_1_0-1

 

ala
2/18/2020
09/25/2019

Case 2:20-mj-01026-NPM Document 4€fleWOSM8/20 Page 8 of 9 PagelD 8

14

ORDER appointing Ashley Deadwyler as eVoucher Attorney to represent TRANORRIS
LAMAR JACKSON. Ordered by US MAGISTRATE JUDGE CHARLES H WEIGLE on
0925/2019. (cma) (Entered: 09/25/2019)

 

09/25/2019

CJA 23 Financial Affidavit by TRANORRIS LAMAR JACKSON (cma) (Entered:
09/25/2019)

 

09/25/2019

Minute Entry for proceedings held before US MAGISTRATE JUDGE CHARLES H
WEIGLE: Arraignment held on 9/25/2019 as to TRANORRIS LAMAR JACKSON (1)
Count 1, Plea entered by TRANORRIS LAMAR JACKSON (1) Count 1. Not Guilty on
counts 1. Conditions of Release from the Middle District of Florida remain in effect.Court
Reporter: FTR Gold. Time in Court: 4 minutes. (cma) (Entered: 09/25/2019)

 

09/25/2019

PLEA SHEET as to TRANORRIS LAMAR JACKSON: NOT GUILTY (cma) (Entered:
09/25/2019)

 

09/25/2019

 

STANDARD PRETRIAL ORDER a: as to o TRANORRIS LAMAR JACKSON.

Ordered by US MAGISTRATE JUDGE CHARLES H WEIGLE on 09/25/2019. (cma)
(Entered: 09/25/2019)

 

09/26/2019

 

ORDER SETTING PRETRIAL CONFERENCE as to TRANORRIS LAMAR
JACKSON: Pretrial Conference set for 10/17/2019 at 9:30 AM in Macon before US
DISTRICT JUDGE MARC THOMAS TREADWELL. Any party requesting a
continuance must do so in writing WITHIN SEVEN (7) days of the date of this order.
Ordered by US DISTRICT JUDGE MARC THOMAS TREADWELL on 9/26/2019. (kat)
(Entered: 09/26/2019)

 

10/02/2019

UNOPPOSED MOTION to Continue Trial in the Interest of Justice by TRANORRIS
LAMAR JACKSON. (DEADWYLER, ASHLEY) (Entered: 10/02/2019)

 

10/03/2019

ORDER granting 21 Motion to Continue Trial in the Interests of Justice from the
October term of court in the MACON DIVISION as to TRANORRIS LAMAR JACKSON
(1). Ordered by US DISTRICT JUDGE MARC THOMAS TREADWELL on 10/03/2019.
(cma) (cma). (Entered: 10/03/20 19)

 

12/05/2019

 

UNOPPOSED MOTION to Modify Conditions of Release by TRANORRIS LAMAR
JACKSON. Motion(s) referred to CHARLES H WEIGLE.(DEADWYLER-HEUMAN,
ASHLEY) (Entered: 12/05/2019)

 

12/10/2019

ORDER SETTING PRETRIAL CONFERENCE as to TRANORRIS LAMAR
JACKSON and JASMENE ZENNE ROYAL: Pretrial Conference set for 1/7/2020 at 9:30
AM in Macon before US DISTRICT JUDGE MARC THOMAS TREADWELL. Any
party requesting a continuance must do so in writing WITHIN SEVEN (7) days of
the date of this order. Ordered by US DISTRICT JUDGE MARC THOMAS
TREADWELL on 12/10/2019. (kat) (Entered: 12/ 10/2019)

 

 

 

12/12/2019

ORDER granting 37 Motion to Continue Trial in the Interests of Justice to the March
term of court in the MACON DIVISION as to JASMENE ZENNE ROYAL (2) and
TRANORRIS LAMAR JACKSON. Ordered by US DISTRICT JUDGE MARC
THOMAS TREADWELL on 12/12/2019. (cma) (Entered: 12/16/2019)

 

12/13/2019

ORDER granting 35 Motion to Modify Conditions of Release as to TRANORRIS
LAMAR JACKSON (1). Ordered by US MAGISTRATE JUDGE CHARLES H WEIGLE
on 12/10/2019. (vs) (Entered: 12/13/2019)

 

01/06/2020

 

https://gamd-ecf.sso.den/cgi-bin/DktRpt.pl? 1100523277 18784-L_1_0-1

 

 

NOTICE OF SETTING HEARING as to TRANORRIS LAMAR JACKSON: Change of
Plea Hearing set for 1/15/2020 at 9:30 AM in Macon before US DISTRICT JUDGE

 

3/4
2/18/2020

Case 2:20-mj-01026-NPM Document@”"File4o9*78/20 Page 9 of 9 PagelD 9

MARC THOMAS TREADWELL. (kat) (Entered: 01/06/2020)

 

_, | 91/09/2020

NOTICE OF RESETTING HEARING as to TRANORRIS LAMAR JACKSON: Change
of Plea Hearing PREVIOUSLY set for 1/15/2020 is RESET for 2/5/2020 at 9:30 AM in
Macon before US DISTRICT JUDGE MARC THOMAS TREADWELL. (kat) (Entered:
01/09/2020)

 

01/09/2020

 

NOTICE OF RESETTING HEARING as to TRANORRIS LAMAR JACKSON: Change
of Plea Hearing PREVIOUSLY set for 2/5/2020 is RESET for 2/27/2020 at 10:00 AM in
Macon before US DISTRICT JUDGE MARC THOMAS TREADWELL. (kat) (Entered:
01/09/2020)

 

01/23/2020

40

 

ORDER SETTING PRETRIAL CONFERENCE a as to 0 TRANORRIS LAMAR
JACKSON, JASMENE ZENNE ROYAL: Pretrial Conference set for 2/18/2020 at 9:30
AM in Macon before US DISTRICT JUDGE MARC THOMAS TREADWELL. Any
party requesting a continuance must do so in writing WITHIN SEVEN (7) days of
the date of this order. Ordered by US DISTRICT JUDGE MARC THOMAS
TREADWELL on 1/23/2020. (kat) (Entered: 01/23/2020)

 

01/29/2020

 

42

 

 

ORDER granting 41 Motion to Continue Trial in the Interests of Justice. This case is
continued from the March term of court to the June term of court in the MACON
DIVISION as to JASMENE ZENNE ROYAL (2) and TRANORRIS LAMAR JACKSON
(1). Ordered by US DISTRICT JUDGE MARC THOMAS TREADWELL on 01/29/2020.
(cma) (Entered: 01/29/2020) _

 

 

 

https://gamd-ecf.sso.den/cgi-bin/DktRpt.pl? 1100523277 18784-L_1_0-1

4/4
